192 P.3d 854 (2008)
222 Or. App. 212
The CENTER FOR TRIBAL WATER ADVOCACY, Petitioner-Appellant,
v.
BOARD OF COMMISSIONERS OF WALLOWA COUNTY, Respondent-Respondent, and
K & B Family Limited Partnership, Intervenor.
051012626; A133904.
Court of Appeals of Oregon.
Submitted August 8, 2008.
Decided September 3, 2008.
Harold S. Shepherd, Pendleton, filed the brief for appellant.
No appearance for respondent.
Before EDMONDS, Presiding Judge, and WOLLHEIM, Judge, and RIGGS, Senior Judge.
*855 PER CURIAM.
Judicial review dismissed as moot. Corey v. DLCD, 344 Or. 457, 184 P.3d 1109 (2008).